The tax is valid but the provision requiring municipalities to operate only under license is void.
The Constitution of 1908, art. 8, § 23, empowers cities and villages to acquire, own and operate public utilities of the nature here involved, and the legislature is without power to restrict such operations to municipalities securing a license as required by Act No. 167, § 3, Pub. Acts 1933, as amended by Act No. 180, Pub. Acts 1939 (Comp. Laws Supp. 1940, § 3663-3). Leave expressly granted by the Constitution to municipalities cannot be restricted by legislation to licensees of the State board of tax administration.
McALLISTER, J., concurred with WIEST, J. *Page 262